Citation Nr: 1202635	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for bruxism/temporomandibular joint disorder (TMJ), to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E.R. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims. 

In July 2009, the Veteran presented sworn testimony during a personal hearing in Lincoln, Nebraska, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In May 2010, the Board remanded the issues currently on appeal for further development, which has been completed, and the case has been returned to the Board for adjudication.  

In May 2010, the Board also remanded the issue of service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD, which was also the subject of the September 2007 rating decision. During the pendency of this appeal, the RO, in an August 2011 rating decision, granted service connection for GERD and assigned a 10 percent disability evaluation effective June 11, 2007.  As this represents a full grant of the benefits sought on appeal, service connection for GERD is no longer before the Board.

Additionally, in an October 2011 letter, the Board noted that the American Legion had been actively involved the Veteran's case but that no power of attorney designating that organization to represent the Veteran had been submitted.  A November 2011 VA Form 21-22 Appointing the American Legion as the Veteran's Representative has been associated with the claims folder.  


FINDINGS OF FACT

1. The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's current hypertension and his service-connected PTSD or active service, or that hypertension manifested within a year of service discharge. 

2.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's current erectile dysfunction and his service-connected PTSD, or active service.

3.  Resolving the benefit of the doubt in the Veteran's favor, the competent medical evidence of record supports a finding that a relationship exists between the Veteran's current bruxism/TMJ and his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's does not have hypertension proximately due to or the result of a service-connected disability, incurred in or aggravated by service, or presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The Veteran does not have erectile dysfunction proximately due to or the result of a service-connected disability, or incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The Veteran's bruxism/TMJ is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in May 2010 for further development.  The Board specifically instructed the RO to provide the Veteran additional examinations for his claims and to readjudicate his claims.  Subsequently, the Veteran was afforded examinations in June 2010 and July 2010 and his claims were readjudicated in an August 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2007, prior to the September 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  As previously noted, in May 2010 the Board remanded this case for additional examinations to take into consideration all pertinent evidence of record, and the Veteran was subsequently afforded examinations in June 2010 and July 2010.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony in a hearing before the undersigned in July 2009.  Thus, the duties to notify and assist have been met.   

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  

If a cardiovascular disability, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran served on active duty from February 1968 to February 1970.  He served in combat as he was awarded a Combat Infantryman Badge during his service in Vietnam.  In the case of a veteran who was involved in combat during service, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392   (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.   

Hypertension and Erectile Dysfunction
 
The Veteran essentially contends that he has hypertension and erectile dysfunction, secondary to his service-connected PTSD, or in the alternative directly related to service. 

Turning first to the secondary claim, the Board notes that with respect to Wallin element (1), current disability, the record clearly shows that Veteran has been diagnosed with hypertension and erectile dysfunction.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for PTSD. 

As to crucial Wallin element (3), there are several reports addressing the relationship of the Veteran's service connected PTSD and claimed disabilities.  

The Veteran was afforded a VA examination in July 2007 in order to address the issue of medical nexus.  As to the hypertension claim, the VA examiner concluded that based on the medical evidence, the Veteran's hypertension "is less likely as not (less than 50/50 probability) caused by or a result of service-connected PTSD."  The VA examiner explained the basis for his conclusion, "[w]hile it is well know that stress can transiently elevate blood pressure in all individuals. . . this is a normal response to catecholamine release and such temporary elevations do not aggravate or cause the underlying conditions of hypertension or coronary artery disease."  He went on to cite several journal articles and their particular application to his conclusions. 

As to the erectile dysfunction claim, the July 2007 VA examiner concluded that based on the medical evidence, the Veteran's erectile dysfunction "is less likely as not (less than 50/50 probability) caused by or a result of service-connected PTSD." The examiner explained that "[m]edical literature is silent regarding evidence that PTSD, a mental disorder, can serve as a causative or etiologic agent for the development of erectile dysfunction.  Although it is known that stress can potentially cause sexual dysfunction such as alterations in libido." 

Subsequent to the July 2007 VA examination, the Veteran submitted medical opinions from Dr. M.S.B. dated in December 2008 and January 2009.  In her December 2008 opinion, Dr. M.S.B. stated that the Veteran's hypertension and erectile dysfunction were "as likely caused by his PTSD as not."  In January 2009, Dr. M.S.B. indicated that hypertension and erectile dysfunction were "most likely caused from his PTSD."  

As noted in its May 2010 remand, the opinions of Dr. M.S.B. were submitted after the VA examination, and the July 2007 VA examiner did not have an opportunity to consider the conclusions reached by Dr. M.S.B or to address the journal articles cited in her opinion.  The Veteran was, accordingly, afforded another examination in June 2010 for which the examiner reviewed the claims folder, including Dr. M.S.B.'s opinions, in conjunction with evaluation of the Veteran.  As to hypertension, the examiner reiterated that it was well-known that stress could transiently elevate blood pressure in everyone and that this was a normal response to catecholamine release, and such temporary elevations did not aggravate or cause hypertension or coronary artery disease.  In support of his opinion, the examiner cited to two medical articles which specifically stated that there was no evidence of a relationship between PTSD and cardiovascular levels/sustained blood pressure elevation.  The examiner indicated that he also reviewed Dr. M.S.B.'s opinions and journal articles she submitted with a June 2009 letter, and found that the article did not demonstrate PTSD as a causative factor for hypertension.  He opined that it was less likely as not that the Veteran's hypertension was due to, the result of, or aggravated by his service-connected PTSD.  The examiner further indicated that he consulted with other examiners, and extensively reviewed the medical database and found that there was no cause and effect relationship between PTSD and the development of hypertension, or evidence that the Veteran's PTSD caused or aggravated hypertension.  

As to erectile dysfunction, the examiner indicated that the medical literature was silent as to whether PTSD could service as a causative factor or etiologic agent for the development of erectile dysfunction.  He noted that while stress could potentially cause sexual dysfunction, the Veteran's erectile dysfunction was less likely as not due to or permanently aggravated by the PTSD.  The examiner noted that the Veteran's description of his erectile dysfunction symptoms were variable and declined over recent years and were at least as likely as not represented by a physiologic condition independent from his PTSD symptoms.  The examiner added that it was most likely that the Veteran's erectile dysfunction occurred and progressed independently of his PTSD.  In noting review Dr. M.S.B's opinions and subsequent journal articles to she cited in a June 2009 letter, the examiner stated that the articles demonstrated an association between sexual dysfunction and individuals with PTSD but the articles failed to show causation.  He concluded that it was less likely as not that the Veteran's erectile dysfunction was due to, the result of, or aggravated by his PTSD.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the June 2010 VA examination report and opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, to include the positive medical opinions and article citations submitted by Dr. M.S.B, evaluation of the Veteran, consideration of the current medical literature, and consultation with other medical examiners as to the issue of hypertension.  Additionally, the examiner provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The June 2010 VA examiner addressed every possibility that the Veteran's claimed hypertension and/or erectile dysfunction was related to his service-connected PTSD and exhausted all bounds of research.  As noted, in addition to his own medical research and consultation with other examiners, he reviewed Dr. M.S.B.'s letters and the articles to which she referred before concluding that there was no medical evidence of a relationship between PTSD and the claimed conditions.  Also, in rendering her one sentence opinions, Dr. M.S.B. offered absolutely no supporting rationale except to cite to medical articles.  On the other hand, the VA examiner provided extensive reasoning and bases for his conclusions and refuted the summary of the articles cited to by Dr. M.S.B.   Furthermore, the June 2010 VA examination findings are congruent with the findings in a January 2009 VA examination report reflecting that erectile dysfunction was the result of medication for hypertension.  Notably, during an October 2008 VA examination, the Veteran himself attributed his erectile dysfunction to his hypertension medication.  In light of the foregoing, the Board has placed greater probative weight on the findings of the June 2010 VA examination report that the Veteran's hypertension and erectile dysfunction are not related to his PTSD.  

Having found that service connection for the Veteran's hypertension and erectile dysfunction is not warranted on a secondary basis, the Board will now evaluate the claim on a direct basis.  As noted above, direct service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the Veteran has current diagnosis of hypertension and erectile dysfunction.  Hickson element (1) is accordingly met.

Specifically, as to hypertension, the Board observes hypertension for VA rating purposes is defined as diastolic blood pressure that is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Board notes that the Veteran was not shown to have elevated blood pressure readings or a diagnosis of hypertension within a year of discharge.  An April 1970 VA clinical record shows blood pressure readings of 106/70 and 120/64.  Neither diastolic pressure of 90 mm or more or systolic pressure of 160 mm or more is shown within one year of the Veteran's service discharge.  The first diagnosis of hypertension or evidence of elevated blood pressure readings as contemplated by the applicable regulations was not until sometime in 2000.  Therefore, service connection for hypertension on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With respect to Hickson element (2), in-service disease or injury, a review of the service treatment records is negative for any complaints or findings of either hypertension or erectile dysfunction.  Furthermore, the Veteran testified at this June 2009 hearing that he did not have either of these conditions until after service.  Therefore, Hickson element (2) is not met and both claims fail on this basis.  

For the sake of completeness, the Board will also briefly address the remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

As to Hickson element (3), medical nexus, there are two opinions of record.  In a June 2009 letter, Dr. M.S.B. indicated that the Veteran's hypertension and erectile dysfunction are "as likely as not . . . due, in large part if not entirely, to [his] active duty in the Army."  She stated that she based her opinion on the Veteran's physical exam, my training, and the enclosed journal articles with the conclusions that were found on Pub. Med." 

Pursuant to the Board's remand instructions, the Veteran was provided June 2010 VA examination for which the examiner reviewed the claims folder, to include Dr. M.S.B.'s letter and articles, in conjunction with evaluation of the Veteran.  The examiner found that there was no medical evidence that the Veteran's hypertension or erectile dysfunction was directly related to or the result of any circumstance of his service, including exposure to and participation in combat.  The examiner opined that it was less likely as not that the Veteran's hypertension and erectile dysfunction were directly related to or a result of any injury, illness, event, or other circumstance during service. 

In this case, the Board finds that the June 2010 VA examination report and opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, to include the positive medical opinion and articles submitted by Dr. M.S.B, evaluation of the Veteran, and consideration of the current medical literature.  Additionally, the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The June 2010 VA examiner conducted his own medical research, consulted with other examiners, and reviewed Dr. M.S.B.'s letters and the summary of medical articles she cited.  Furthermore, aside from citing the medical literature, Dr. M.S.B. offered no reasons and bases for her conclusions.  On the other hand, the VA examiner provided extensive reasoning and bases for his conclusions, and reviewed the articles cited to by Dr. M.S.B. before concluding that there was no relationship between the Veteran's service and his claimed disabilities.  Therefore, the Board has placed greater probative weight on the findings of the June 2010 VA examination report that the Veteran's hypertension and erectile dysfunction are not related to his service.

Based on the evidence, the Board finds that even if Hickson element (2) were met, the claims were nevertheless fail as element (3) would not be met.  

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the statements as to possible relationships between the Veteran's hypertension and erectile dysfunction and service/service-connected PTSD are etiological questions unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405   (finding that a lay person is competent to testify to pain and visible flatness of his feet).  In this circumstance, the Board gives more credence and weight to the June 2010 and July 2010 VA examination reports, which it has already noted to be high probative value.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for erectile dysfunction and/or hypertension.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Bruxism/TMJ  

The Veteran has asserted entitlement to service connection for bruxism/TMJ on direct and secondary bases. 

With respect to Hickson/Wallin element (1), the August 2007 VA examiner diagnosed the Veteran with "mild temporomandibular/myofascial pain dysfunction" and "attrition/abrasion of maxillary and mandibular anterior teeth." As such, element (1) is satisfied. 

As to Wallin element (2), the Veteran is service-connected for PTSD.  Regarding Hickson element (2), the Board notes that the Veteran has testified to experiencing jaw pain and teeth grinding during his military service.  See the July 2007 Board hearing transcript, pgs. 6-7.  The Board has no reason to disbelieve the Veteran, as he is competent to testify as to such symptomatology.  See infra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, Hickson/Wallin element (2) is satisfied. 

With respect to Hickson/Wallin element (3), medical nexus, there are several opinions of record.  An August 2007 VA examiner concluded "[t]here is no way to determine if the patient had a bruxing habit prior to service, acquired a bruxing habit due to factors unrelated to his service-connected PTSD, bruxism because of his service-connected condition, or even whether bruxism has directly contributed to the wear of the patient's teeth."  He opined, "[i]t would be mere speculation to attribute his bruxism to his period of service or service-connected condition, or to conclude that a bruxing habit has contributed to abnormal wear or attrition of his teeth based on the patient's history."  As noted in its May 2010 remand, this opinion is far too vague and speculative to be considered competent medical evidence.

In her December 2008 opinion, Dr. M.S.B. stated that the Veteran's dental conditions are "as likely caused by his PTSD as not."  In a June 2009 letter, Dr. M.S.B. indicated that the Veteran's bruxism is "as likely as not . . . due, in large part if not entirely, to [his] active duty in the Army.  She stated that she based her June 2009 opinion on the Veteran's physical exam, my training, and the enclosed journal articles with the conclusions that were found on Pub. Med. 

The Veteran was subsequently provided an examination in June 2010; the report of which was rendered by a VA examiner who reviewed the service treatment records in conjunction with evaluation and interview of the Veteran.  The examiner noted missing teeth numbered 14, 19, 21, and 31 and impacted 16, and attrition/abrasion of maxillary and mandibular anterior teeth.  In commenting that the Veteran's subjective TMJ symptoms and reported bruxism may be related to parafunctional habits (clenching), which could have stress components, or other etiology, he stated that there was no indication or documentation that the Veteran's bruxism was exclusively related to his PTSD and there was no diagnosis of bruxism or TMJ in the service treatment records.  The examiner further observed that the wear patterns on the maxillary and mandibular dentition were consistent with the use of abrasive products, e.g. chewing tobacco, which were unrelated to PTSD.  Noting that parafunctional habits, like bruxism, have multiple causes and can occur over an extended time period and may or may not be work or stress related, the examiner cited to a medical article.  He found that based on the absence of evidence in the service treatment and dental records, it was less likely than not that bruxism was related to service.  Furthermore, the examiner stated because that there was no clear association with bruxism and PTSD in the medical records or even a diagnosis of bruxism, and the potential multiple factors that may or may not be related to the bruxing habit, including the use of abrasive chewing products, he could not establish a relationship between service-connected PTSD and subjective bruxism symptoms without resorting to mere speculation.  

Based on review of the evidence, the Board finds that evidence for and against the claim for service connection for TMJ/bruxism is in relative equipoise.  While Dr. M.S.B. did not provide a detailed rationale for her opinion, she gave a definitive opinion linking the Veteran's current condition to his PTSD.  

The two VA examiners were unable to provide any opinion without resorting to speculation.  Accordingly, these opinions lack probative values.  The Board is aware that the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (noting that reasonable doubt does not include resort to speculation or remote possibility); see also Obert v. Brown, 5 Vet. App. 30, 33   (1993) (finding that medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

However, most recently, in Jones v. Shinseki , 23 Vet. App. 382, 391 (2010), the Court noted that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389- 90.  Here, as highlighted above, the 2010 examiner has explained specifically why he is not able to offer an opinion as to the etiology of the Veteran's dental issues and in fact cites to specific facts of this case.  

As there is an approximate balance between the opinion favorable to the claim and the opinion against the claim, the Board concludes that the evidence is in relative equipoise and the benefit of the doubt should be resolved in the Veteran's favor with respect to this issue.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for bruxism/TMJ, to include as secondary to service-connected PTSD, is granted, subject to the laws and regulation governing the payment of VA compensation.  





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


